                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                       Plaintiff,                )
 v.                                              )
                                                 )
                                                 )                    No. 3:20-CR-91-TAV-DCP
 JOSHUA RYAN HUTCHINS,                           )
                                                 )
                       Defendant.                )

                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

 District Court as may be appropriate. This case is before the Court on the Defendant’s Motion to

 Continue Trial Date [Doc. 14], filed on December 4, 2020. The Defendant asks the Court to

 continue the January 5, 2021 trial date, because counsel needs additional time to confer with the

 Defendant on factual and legal issues. The Defendant also requests an extension of the plea

 deadline to allow defense counsel to discuss a potential resolution of the case with Government’s

 counsel. The motion asserts that delays relating to the COVID-19 pandemic have slowed trial

 preparations in this case.    The motion relates that the Defendant understands all time is

 excludable under the Speedy Trial Act and that the Government does not oppose the requested

 continuance. The parties have conferred with Chambers and agreed on a new trial date of March

 2, 2021.

               The Court finds Defendant Hutchins’s motion to continue the trial and plea

 deadline is unopposed by the Government and well-taken. The Court finds that the ends of

 justice served by granting a continuance outweigh the interest of the Defendant and the public in




Case 3:20-cr-00091-TAV-DCP Document 15 Filed 12/28/20 Page 1 of 3 PageID #: 30
 a speedy trial.   18 U.S.C. § 3161(h)(7)(A).       First, the January 5, 2021 trial date must be

 continued pursuant to the Standing Orders of this Court. On November 30, 2020, Chief United

 States District Judge Travis R. McDonough entered Standing Order 20-21, which continues all

 jury trials between November 30, 2020, and January 15, 2021. This Order states that due to the

 “reduced ability to obtain an adequate spectrum of jurors and the risks posed to the jurors and the

 public due to the increased prevalence of COVID-19 in all divisions, the Court specifically finds

 that the ends of justice served by ordering the continuances outweigh the best interests of the

 public and any defendant’s right to a speedy trial.” E.D.TN SO-20-21. In the Standing Order,

 the Court finds the time between November 30, 2020, and January 15, 2021, to be excluded

 under the Speedy Trial Act. E.D.TN SO-20-21.

                Additionally, the Court observes that time beyond January 15, 2021 is necessary

 to prepare this case for trial. Based upon the representations in the motion, defense counsel

 needs additional time to confer with the Defendant on factual and legal matters. Counsel states

 that meetings with the Defendant and negotiations with the Government have been delayed by

 restrictions relating to the COVID-19 pandemic. If negotiations are not fruitful, defense counsel

 will need time to prepare the case for trial. These trial preparations cannot be concluded by

 January 15 or in less than two months. Thus, the Court concludes that without a continuance,

 defense counsel would not have the reasonable time necessary to prepare for trial, even

 proceeding with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                The motion to continue the trial and plea deadline [Doc. 14] is GRANTED. The

 trial of this case is reset to March 2, 2021. The Court finds that all the time between the filing of

 the motion on December 4, 2020, and the new trial date of March 2, 2021, is fully excludable

 time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D)



                                                  2

Case 3:20-cr-00091-TAV-DCP Document 15 Filed 12/28/20 Page 2 of 3 PageID #: 31
 & -(7)(A)-(B); E.D.TN SO-20-21. The Court also sets a new schedule in this case, which is

 stated in detail below.


        Accordingly, it is ORDERED as follows:

           (1) The Defendant’s Motion to Continue Trial Date [Doc. 14] is
               GRANTED;

           (2) The trial of this matter is reset to commence on
               March 2, 2021, at 9:00 a.m., before the Honorable Thomas A.
               Varlan, United States District Judge;

           (3) All time between the filing of the motion on December 4, 2020,
               and the new trial date of March 2, 2021, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;

           (4) The new deadline for filing a plea agreement in the record and
               providing reciprocal discovery is February 2, 2021;

           (5) The deadline for filing motions in limine is February 15, 2021;

           (6) The parties are to appear before the undersigned for a final pretrial
               conference on February 16, 2021, at 10:30 a.m.; and

           (7) Requests for special jury instructions with appropriate citations to
               authority pursuant to Local Rule 7.4. shall be filed on or before
               February 19, 2021.

                           IT IS SO ORDERED.


                                                     ENTER:

                                                                                       _____
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




                                                 3

Case 3:20-cr-00091-TAV-DCP Document 15 Filed 12/28/20 Page 3 of 3 PageID #: 32
